DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on March 8, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed December 8, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 20-22 are newly added. Claims 2-12 and 17 have been canceled. Claims 1, 13-16 and 18-22 are pending. Claims 1, 16 and 18-19 have been withdrawn. Claims 13-15 and 20-22 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13-15 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection 
Claim 13 describes a rAAV particle with specific reference to amino acid substitutions at R585A and R588A. Although claim 13 properly refers to a wild-type AAV2 capsid protein (SEQ ID NO: 2) with these substitutions, applicants recitation of “or at corresponding positions in a capsid protein of a different serotype” improperly refers to specific amino acid substitutions without providing specific reference to a corresponding SEQ ID No. As a result, one of ordinary skill in the art would not understand what corresponding rAAV vector has these amino acid substitutions since there are several rAAV particle embodiments referenced in the specification. Claim language may not be ambiguous, vague, incoherent, opaque or otherwise unclear in describing and defining the claimed invention, see MPEP 2173.05. A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite, see MPEP 2173.05b. Dependent claims 14-15 and 20-22 are rejected for depending on claim 13 for the reasons stated above.

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 13 wherein “amino acid substitutions R585A and R588A in a wild-type AAV2 capsid protein (SEQ ID NO: 2) or at corresponding positions in a capsid protein of a different serotype” is added. Applicant points to support for these amendments in para 18 and 46 of the instant specification. 
This argument has been fully considered but is not found convincing. Applicant’s recitation of “a capsid protein of a different serotype” improperly refers to a rAAV vector without specific reference to a corresponding SEQ ID NO. As a result, one of ordinary skill in the art would not understand what corresponding rAAV vector has these amino acid substitutions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scaria et al. WO 2015/168666 A2. 11/05/2015 (hereinafter Scaria, reference of record). This rejection is maintained for the same reasons as described in the office action mailed on December 8, 2020 with respect to claims 13-15 and newly applied to claims 20-22. A response to applicant’s arguments is found below.
Newly amended claim 13 describes an rAAV particle comprising: a) a capsid variant comprising the amino acid substitutions, R585A and R588A in a wild-type AAV2 capsid protein (SEQ ID NO: 2), or at corresponding positions in a capsid protein of a different serotype; and b) a brain-specific or eye-specific gene of interest, or a gene of interest operatively connected to a brain-specific or eye-specific promoter, wherein the rAAV particle mediates retrograde transport in a neuron following administration into the striatum of a subject. It is noted that the “wherein” language describing retrograde transport is considered functional language which does not confer patentable weight. This is because the mediating retrograde transport in a neuron following administration is considered a functional outcome rather than a structural limitation on the rAAV particle. A claim term is functional when it recites a feature “by what it does rather than by what it is”, see MPEP 2173.05. Claim 14 describes a composition comprising the rAAV particle of claim 13. Claim 15 describes the composition of claim 14, wherein the gene of interest is flanked by AAV 
Scaria discloses a rAAV particle comprising amino acid substitutions at R484A, R487A, K532A, R585A, and R588A (Scaria, para 42). Scaria describes a particular embodiment wherein these amino acid substitutions occur in VP1 of a wild-type AAV2 capsid protein corresponding to SEQ ID NO: 2. Scaria describes rAAV particles comprising heterologous nucleic acids encoding for therapeutic polypeptides and nucleic acids including brain-derived neurotrophic factor (BDNF) (Scaria, para 44). Scaria further describes heterologous nucleic acids which are operably liked to a promoter suitable to express the therapeutic polypeptide or nucleic acid in one or more cells of the central nervous system including brain cells among others (Scaria, para 44, 56). Scaria describes embodiments wherein the nucleic acid comprises a heterologous transgene flanked by one or two AAV inverted terminal repeats (ITRs) (Scaria, para 236, 267, 268). Scaria describes administration routes including direct delivery to the eye via subretinal injection (Scaria, para 196, 205-208) and direct delivery to the striatum of a subject (Scaria, para 38, 48 and 49). Accordingly, Scaria anticipates the claimed invention. 

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 13, which recites that the rAAV particle comprises an AAV2 capsid variant having the substitutions R585A and R588A and mediates retrograde transport in a neuron following administration into the striatum of a subject. Applicant describes support for the amendments in example 4 of the instant specification. Applicant argues that Scaria is directed to methods for improved transduction of retinal cells and the treatment of 
This argument has been fully considered but is not found convincing. Scaria provides express embodiments wherein rAAV particles comprising heterologous nucleic acids encoding for therapeutic polypeptides and nucleic acids including brain-derived neurotrophic factor (BDNF) are administered into the striatum of an individual (Scaria, para 44, 48, 49, 61). Scaria discloses embodiments wherein the rAAV particles contain amino acid substitutions at R484A, R487A, K532A, R585A, and/or R588A (Scaria, para 42). Accordingly, Scaria anticipates the claimed invention.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 13-15 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 12 and 18 of US Patent Number 8,802,080. This rejection is maintained for the same reasons as described in the office action mailed on December 8, 2020 with respect to claims 13-15 and newly applied to claims 20-22. A response to applicant’s arguments is found below.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. The patented claims are drawn to a composition comprising a recombinant AAV viral vector containing amino acid mutations at positions R487, R585 and R588 along with brain specific enhancers and promoters which contain an expression cassette flanked by AAV2 terminal repeat sequences. The patented claims would fully anticipate the instantly claimed invention, which are also drawn to a recombinant AAV particle 

Response to Traversal
Applicant traverses the instant rejection by arguing that the present claims are not anticipated by the ‘080 claims, at least because the ‘080 claims do not teach a rAAV particle that mediates retrograde transport in neurons following administration into the striatum. 
This argument has been fully considered but is not found convincing. It is argued that the ‘080 claims read on administering the rAAV particle to the striatum of a patient since the ‘080 claims describe “administration to a human” (Claim 25) and “wherein the human cell is a brain cell” (Claim 23). Thus, the patented claims broadly embrace the instant claims. Furthermore, it is noted that the “wherein” language describing retrograde transport is considered functional language which does not confer patentable weight. This is because the mediating retrograde transport in a neuron following administration is considered a functional outcome rather than a structural limitation on the rAAV particle. A claim term is functional when it recites a feature “by what it does rather than by what it is”, see MPEP 2173.05.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633